 Case:18-04891-ESL13 Doc#:36 Filed:05/21/19 Entered:05/21/19 10:22:13                              Desc:
                                Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                                      DISTRICT 1


In re:                                                      Case No. 18-04891-ESL
         ANTONIO F LAUREANO MORALES
         ARELIS M RIVERA BARBOSA
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        ALEJANDRO OLIVERAS RIVERA, chapter 13 trustee, submits the following Final
Report and Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The
trustee declares as follows:

         1) The case was filed on 08/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/03/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,612.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case:18-04891-ESL13 Doc#:36 Filed:05/21/19 Entered:05/21/19 10:22:13                                    Desc:
                               Page 2 of 6



Receipts:

       Total paid by or on behalf of the debtor                  $600.00
       Less amount refunded to debtor                            $563.25

NET RECEIPTS:                                                                                         $36.75


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $36.75
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $36.75

Attorney fees paid and disclosed by debtor:                 $290.00


Scheduled Creditors:
Creditor                                       Claim         Claim        Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted     Allowed         Paid           Paid
ASOC RESIDENTES DE HORIZONTES,   Unsecured      7,883.00            NA      7,932.47           0.00         0.00
ASOCIACION EMPLEADOS DEL ELA     Secured       53,733.00            NA      4,161.08           0.00         0.00
ASOCIACION EMPLEADOS DEL ELA     Unsecured           0.00           NA      3,618.34           0.00         0.00
BANCO POPULAR DE PUERTO RICO     Unsecured      1,196.00            NA           NA            0.00         0.00
CARRIBEAN ALLIANCE INSURANCE     Unsecured         996.00           NA           NA            0.00         0.00
CLARO                            Unsecured          97.00           NA           NA            0.00         0.00
COOP A/C DE ARECIBO COOPACA      Unsecured      3,000.00            NA        793.74           0.00         0.00
COOP A/C JESUS OBRERO            Secured       21,134.00            NA        362.33           0.00         0.00
COOP A/C JESUS OBRERO            Secured              NA            NA    13,651.62            0.00         0.00
DEPARTMENT OF TREASURY           Priority      15,950.00            NA    18,736.81            0.00         0.00
DEPARTMENT OF TREASURY           Unsecured     23,242.00            NA    22,227.42            0.00         0.00
DEPARTMENT OF TREASURY           Unsecured           0.00           NA      2,754.53           0.00         0.00
FIRSTBANK                        Secured      176,051.00            NA   191,629.91            0.00         0.00
FIRSTBANK                        Secured       20,272.00            NA    24,649.68            0.00         0.00
LVNV FUNDING LLC                 Unsecured           0.00           NA      5,372.48           0.00         0.00
LVNV FUNDING LLC                 Unsecured           0.00           NA        417.43           0.00         0.00
MIDLAND CREDIT MANAGEMENT, IN    Unsecured         286.00           NA           NA            0.00         0.00
MIDLAND CREDIT MANAGEMENT, IN    Unsecured      1,285.00            NA           NA            0.00         0.00
MIDLAND FUNDING LLC              Unsecured            NA            NA        285.19           0.00         0.00
POPULAR LEASING                  Unsecured      8,480.00            NA    10,668.20            0.00         0.00
PR TELEPHONE CO                  Unsecured         765.00           NA           NA            0.00         0.00
PR TELEPHONE CO                  Unsecured          65.00           NA           NA            0.00         0.00
PREPA                            Unsecured           0.00           NA        372.87           0.00         0.00
THE HOME DEPOT / CBNA            Unsecured         743.00           NA           NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
 Case:18-04891-ESL13 Doc#:36 Filed:05/21/19 Entered:05/21/19 10:22:13                              Desc:
                                Page 3 of 6



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                $24,649.68               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                $209,804.94               $0.00             $0.00
 TOTAL SECURED:                                         $234,454.62               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                               $18,736.81               $0.00             $0.00
 TOTAL PRIORITY:                                         $18,736.81               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $54,442.67               $0.00             $0.00


Disbursements:

         Expenses of Administration                                $36.75
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $36.75


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/21/2019                             By:/s/ ALEJANDRO OLIVERAS RIVERA
                                                                Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
 Case:18-04891-ESL13 Doc#:36 Filed:05/21/19 Entered:05/21/19 10:22:13                              Desc:
                                Page 4 of 6


18-04891-ESL                                             CERTIFICATE OF MAILING

The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail
or electronically sent to the parties listed below:

ANTONIO F LAUREANO MORALES
ARELIS M RIVERA BARBOSA
URB HORIZONTE
CALLE ESTELAR C-22
GURABO, PR 00778

ASOC RESIDENTES DE HORIZONTES, INC.
CALLE AURORA 176
GURABO, PR 00778

ASOCIACION EMPLEADOS DEL ELA
PO BOX 364508
SAN JUAN, PR 00936-4508

POPULAR LEASING
C/O ONEIDA PEREZ ACOSTA ESQ
PO BOX 366818
SAN JUAN, PR 00936

BANCO POPULAR DE PUERTO RICO
PO BOX 3228
SAN JUAN, PR 00936

CARDONA & JIMENEZ LAW OFFICES
PO BOX 9023593
SAN JUAN,, PR 00902-3593

CARRIBEAN ALLIANCE INSURANCE COMPANY
PO BOX 71338
SAN JUAN,, PR 00936-8438

CLARO
PO BOX 70367
SAN JUAN,, PR 00936-8367

COOP A/C JESUS OBRERO
HC 1 BOX 29030 PMB 159
CAGUAS, PR 00725-8900

COOP A/C DE ARECIBO COOPACA
PO BOX 1056
ARECIBO, PR 00613-1056

DEPARTMENT OF TREASURY
BANKRUPTCY SECTION (424 B)
PO BOX 9024140
SAN JUAN, PR 00902-4140



UST Form 101-13-FR-S (09/01/2009)
Case:18-04891-ESL13 Doc#:36 Filed:05/21/19 Entered:05/21/19 10:22:13   Desc:
                               Page 5 of 6



LCDO. OSVALDO L RODRIGUEZ FERNANDEZ
PO BOX 71418
SAN JUAN,, PR 00936-8518

MIDLAND CREDIT MANAGEMENT, INC.
PO BOX 60578
LOS ANGELES,, CA 90060-0578

MONARCH RECOVERY MANAGEMENT, INC.
PO BOX 16119
PHILADELPHIA,, PA 19114-0589

POPULAR AUTO
BANKRUPTCY DEPARTMENT
PO BOX 366818
SAN JUAN,, PR 00936-6818

PR TELEPHONE CO
PO BOX 70367
SAN JUAN,, PR 00936-8367

PUERTO RICO CONSUMER DEBT
MANAGMENTM CO,
PO BOX 363387
SAN JUAN,, PR 00936-3387

MIDLAND FUNDING LLC
MIDLAND CREDIT MANAGEMENT INC
PO BOX 2011
WARREN, MI 48090

THE HOME DEPOT / CBNA
PO BOX 6497
SIOUX FALLS,, SD 57117-6497

COOP A/C JESUS OBRERO
SANTOS BERRIOS LAW OFFICES LLC
PO BOX 9102
HUMACAO, PR 00792-9102

COOPACA
LUIS A LOPEZ LOPEZ
EDIFICIO PARADISE CERAMICS 932 AVENIDA
HOSTOS
OFICINA A-1 SEGUNDO PISO
MAYAGUEZ, PR 00680

POPULAR AUTO LLC
CONSUMER BANKRUPTCY DEPARTMENT
EDGAR A VEGA RIVERA ESQ
PO BOX 366818
SAN JUAN, PR 00936-6818


UST Form 101-13-FR-S (09/01/2009)
Case:18-04891-ESL13 Doc#:36 Filed:05/21/19 Entered:05/21/19 10:22:13    Desc:
                               Page 6 of 6



PREPA
C/O MARIA T GORBEA
PO BOX 364267
SAN JUAN, PR 00936-4267

FIRSTBANK
PRESTAMOS HIPOTECARIOS
PO BOX 9146
SAN JUAN, PR 00908-0146

DEPARTMENT OF TREASURY
BANKRUPTCY SECTION (424 B)
PO BOX 9024140
SAN JUAN, PR 00902-4140

FIRSTBANK PUERTO RICO
GODREAU AND GONZALEZ LLC
PO BOX 9024176
SAN JUAN, PR 00902-4176

LVNV FUNDING LLC
RESURGENT CAPITAL SERVICES
PO BOX 10587
GREENVILLE, SC 29603-0587

                                     /S/LUIS RENE GOMEZ
DATED: May 21, 2019                  OFFICE OF THE CHAPTER 13 TRUSTEE




UST Form 101-13-FR-S (09/01/2009)
